 In the Matter Of KLAUBER WANGENHEIM Co.andINTERNATIONALLONGSHOREMEN'S AND WAREHOUSEMEN'S UNION, LOCAL No. 1=38,C. I. O.Case No. R-1873Investigation and Certification of Representatives:run-off election directed.SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONAugust 7, 1940,,On July 9, 1940, the National Labor Relations Board, herein called,the Board, issued a Decision and Direction of Election in this pro-ceeding,' directing that an election by secret ballot be conductedamong certain employees of Klauber Wangenheim Co., herein calledthe Company, to determine whether they desired to be representedby International Longshoremen's and Warehousemen's Union, LocalNo. 1-38, C. I. 0., herein called the'C. I. 0., or International Brother-hood of Teamsters, Chauffeurs, Stablemen and Helpers, Local No. 542,A. F. of L., herein called Local 542, or by neither, for the purposesof collective bargaining.Pursuant to the Direction of Election, an election by secret ballotwas conducted on July 22, 1940, under the direction and supervisionof the Regional Director for the Twenty-first Region (Los Angeles,California).On July 23, 1940, the Regional Director, acting pursuantto Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, prepared and duly servedupon the parties an Election Report setting forth the results of theelection.No objections were made by any of the parties to the con-duct of the election or to the accuracy of the Regional Director'sreport on the results of the election.As to the results of the balloting, the Regional Director reportedas follows:Total number of eligible to vote--------------------------57Total number of ballots cast ---------------- I ------------52Total number of challenged ballots_______________________ -2Total number of blank ballots_____________________---------------------------0125 N. L R. B. 245.26 N. L. R. B., No. 29224 KLAUBER WANGENHEIM CO.225Total number of void ballots ---------------------------01Total number of ballots not counted 2--------------------,2Total number of ballots counted---------------------------50Total number of votes for International Longshoremen's andWarehousemen's Union, Local No 1-38, C I. 0-----------23Total number of votes for International Brotherhood of Team-sters,Chauffeurs, Stablemen' and Helpers, Local Nd. 542,'A. F. of L ---- =-------------- '--------------------------20Total number of votes for neither---------------------'---------------------------7On July 23, 1940, Local No. 542,--which had received the lessernumber of votes, filed a request for a run-off election to -be held bythe Board.The Election Report reveals that neither of the competing labororganizations received a majority of the votes cast, but that a sub-stantialmajority of the employees voting desire one or the other ofthe'two organizations to bargain collectively for them.In accordancewith the practice established inMatter of R. K. LeBlond MachineTool Co., Cincinnati Electrical Tool Co.andIndependent EmployeesOrganization,'the Board will direct a run-off election in which theeligible employees will be given the opportunity to decide whetherthey desire to be represented by International Longshoremen's andWarehousemen's Union, Local No. 1-38, C. I. 0., or by InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen and Helpers,Local No. 542, A. F. of L., for the purposes of collective bargaining.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized' by theBoard to determine representatives for the purposes of collectivebargaining with Klauber Wangenheim Co., San Diego, California, anelection by secret ballot shall be conducted as early as possible butnot later than thirty (30) days from the date of this Second DirectionofElection, under the direction and supervision of the RegionalDirector for the Twenty-first Region, acting in this matter as agentfor the National Labor Relations Board and subject to Article III,Section 9, of said Rules and Regulations, among the employeesdescribed in the Direction of Election issued July 9, 1940, but exclud-ing those who have since quit or been discharged for cause, to deter-mine whether they desire to be represented by International Long-2Since the two challenged votes cannot affect the result of the election,we find it unnecessary to countthem or to pass upon them.3 22 N L. R B. 465 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDshoiemen's and Warehousemen's Union, Local No 1-38, C. I. 0 ,or by International Brotherhood of Teamsters, Chauffeurs, Stablemenand Helpers, Local No. 542, A. F. of L., for the purposes of collectivebargaining.MR. WILLIAM M. LEISERSON, concurring in part and dissenting in part:My views with respect to the run-off election herein directed arethe same as those expressed in my opinion in the R.K. LeBlondcase.4CHAIRMAN MADDEN, concurring in part and dissenting in part:For the reasons stated in my opinion in theR.K. LeBlondcase,,'I would have the run-off ballot provide only for a vote for or againstthe C. I. 0., which received a plurality in the original election.4Matter of R K LeBlondMachineTool Co , Cincinnati Electrical ToolCo , andIndependent EmployeesOrganization, 22 N L R B 465 See also my dissenting opinion inMatter ofCoosBay Lumber CompanyandLumber & Sawmill Workers Union Local Vo2573,16 N. L. R B 476.5SeeMatter of R IC LeBlond Machine Tool Co , Cincinnati Electrical Tool CoandIndependent EmployeesOrganization,22 N L B B. 465.